Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention, as recited in claim 1, is directed to an abstract idea without significantly more. The claim(s) recite(s) data processing generally linked to a computer/computing unit. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data acquisition, calculation and correlating of plasma optical data (wavelength, intensity) and number of substrate samples, which is conventional in the field of signal processing for plasma detection. When considered as a whole, the claim amounts to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility) and Example 4. Parker v. Flook. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, for example, the claimed invention is not applied with a particular machine, such as an inductively coupled plasma reactor, other than a generic computer/processor and does not improve the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim 1 citation, “… analyze light emission data of a plurality of elements of plasma at a plurality of wavelengths of light at a plurality of plasma processing intervals of samples, wherein each of the plurality of plasma processing intervals are divided into a plurality of time intervals…” This is a very convoluted statement, and it is not clear what exactly it is talking about. Specifically, it is a highly nested statement with too many “pluralities” followed by a further convoluted subordinate clause involving “intervals”. Also many of the terms appear unnecessary and only serve to confuse. For example, the first clause appears to state that it is analyzing light emission data of plasma at various light data/wavelength which does not make sense. Wavelength is already light emission data. Second, as mentioned in the previous office action, it is unclear what the term 

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered in view of the new amendments. Regarding the 35 USC 101 rejections, the arguments are considered but not found persuasive. The applicant makes assertions on pages 5-8 of the remarks essentially summarizing language from the specification in an effort to add credence to the claims that they are not abstract ideas. However there are some issues with this line of reasoning. As an aside, it is noted with interest that the applicant may have made contradicted himself in the last statement to the 101 arguments by saying, “even if the present claims included an abstract idea the claims are clearly directed to a practical application.” Firstly, despite the explanation or summary of the written description, based on the language of claim 1, the thrust is aimed at the data acquisition, calculation and correlating of plasma optical data (wavelength, intensity, element, interval etc) and number of substrate samples. These steps, as previously mentioned, can be performed mentally, and thus are categorized under abstract ideas, which the applicant appeared to have conceded in the last statement of the 101 arguments in the remarks. This is prohibited under 35 USC 101, MPEP 2106 II. The applicant may consider directly and clearly linking the various 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YUECHUAN YU/Primary Examiner, Art Unit 1718